Citation Nr: 0333962	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1984.  

This case comes to the Board of Veterans' Appeals (Board) by 
means of an April 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2001, the veteran and his wife testified at a 
hearing before a RO Decision Review Officer.  A transcript of 
this hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence shows that the veteran presently has 
dementia secondary to Parkinson's disease.

3.  A VA physician has opined that, despites the veteran's 
symptoms, a diagnosis of depression is not warranted.   


CONCLUSION OF LAW

Chronic depression was not incurred in or aggravated by 
active service, nor is chronic depression shown to be the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for service connection for depression.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By various 
correspondence from the RO as well as the statement of the 
case and supplemental statement of the case issued during the 
course of the appeal, the veteran was informed of the 
provisions of the VCAA including VA's duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim.  In particular, by letter dated in 
September 2001, he was informed of the evidence necessary to 
establish entitlement to the benefits sought, what VA had 
done to help him with his claim, what evidence was still 
needed from him, and what he could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make reasonable efforts to 
obtain relevant records.  38 C.F.R. § 3.159.  Thus, VA is 
required to obtain all pertinent VA treatment records.  In 
the present case, VA treatment and examination reports have 
been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  The RO has obtained post service military 
medical records and private medical records referenced by the 
veteran.  The evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to his claim for service connection for depression 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to this claim, VA's duty to assist the 
claimant in this regard is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded a VA psychiatric examination in 
conjunction with this claim.  The report of this examination 
along with the other evidence of record is sufficient to 
decide the claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  Accordingly, the Board finds that 
the requirements set forth in the VCAA with regard to the 
veteran's claim for service connection for a depression have 
been met.


Evidentiary Background:  The veteran's service medical 
records are silent for any complaint, treatment, or diagnosis 
of depression or any other acquired psychiatric condition 
during his active service.  

Post service treatment records show that the veteran has 
received treatment for a variety conditions including 
Parkinson's disease and prostate cancer and residuals 
thereof.  Computerized problem lists, dated in April and May 
2000, indicate that the veteran had been taking "Setraline 
hydrochloride 100 mg tablet, quantity 45, for 90 days. SIG:  
Take one half tablet for depression by mouth every morning."  

An October 2000 VA outpatient treatment record noted that the 
veteran was "clinically depressed in good part because of 
two problems:  peripheral neuropathy and for the prostate 
cancer and urinary dripping."  

In January 2001, the veteran was afforded a VA psychiatric 
examination.  After reviewing the veteran's claim folder, the 
examiner noted that "references to the veteran's mental 
status were scarce to non-existent."  The veteran reported 
that he had been prescribed medication due to depression in 
the past, but was not presently on medication.  When asked 
what made him depressed, he responded "it's because I can't 
drive at night to see my friends.  I have to do everything in 
the daylight."  The examiner opined that the veteran had 
exogenous depression of moderate degree.  His treating VA 
physician had attempted to help him with his depressional 
state as the veteran encountered the many physical, life 
diminishing, and life threatening physical problems.  
However, despite the veteran's symptoms of depression, the 
examiner opined that "a diagnosis for depression is not 
warranted at this particular time" even though "he had 
transient sadness as he contemplates his condition."  The 
examiner found "little reference to actual depression, only 
a sadness resulting from constricted social activity and loss 
of communication with good and old friends."  

The veteran was also afforded a VA neurological examination 
in January 2001.  The examination report notes that the 
veteran's mental status was judged to be within normal 
limits.

Subsequent VA medical records show that the veteran reported 
symptoms of hallucinations, decreased sleep, decreased 
interest in activities, and decreased ability to concentrate.  
His mood was reported to be "pretty good" and his speech 
was of normal rate and rhythm.  His affect was restricted due 
to Parkinson's disease.  The AXIS I diagnosis was shown as:  
"mood disorder with depressive symptoms secondary to IPD 
(Parkinson's disease); Cognitive disorder secondary to IPD; 
and Hallucinosis secondary to L-Dopa (Dopamine)."  The 
veteran's depression was noted to be "probably associated 
with Parkinson's." 

An April 2001 VA mental health clinic note indicates an Axis 
I diagnosis of Hallucinosis secondary to L-Dopa, rule out 
mood disorder with depressive symptoms secondary to IPD.  
Similarly, an impression of Parkinson's disease, dementia, is 
noted in a subsequent treatment note.  
 
A June 2001 clinical note contains an assessment that the 
veteran was suffering from worsening hallucinations likely 
due to medication for his Parkinson's disease.  It was noted 
that depression with psychotic features was less likely as 
the veteran did not endorse a depressed mood.  Other clinical 
notes dated in June 2001 show an assessment of hallucinosis 
secondary to L-Dopa, Parkinson's dementia.  Subsequently 
clinical notes dated in July show an assessment of dementia 
secondary to Parkinson's disease, rule out delirium.  

VA inpatient treatment records dated in June and July 2001 
show that the veteran was hospitalized for treatment for 
dementia secondary to Parkinson's disease and hallucinosis 
secondary to L-Dopa.  

As indicated previously, the veteran and his wife testified 
at a hearing before a RO Decision Review Officer in September 
2001.  They reported that the veteran had received treatment 
for depression from VA.  The veteran's wife reported that he 
lost his temper sometimes and did not know what he was doing.  
Occasionally during the night, he would get up, put his 
clothes on, walk around, pack his clothes, and say that he is 
loading up for the airplane.  The veteran reported that his 
nervousness developed after his prostate operation. 


Legal Criteria:  Under applicable criteria, service 
connection may be granted for a disability resulting from 
disease or injury which was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id; see also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty, or at some time after service if certain 
requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection on a secondary is warranted for disability 
which is proximately due to or the result of a service-
connected disease of injury shall be service connected.  38 
C.F.R. § 3.310(a). 

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim.)

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis:  A review of the record does not show that the 
veteran presently has chronic depression.  While he was noted 
to have symptoms of depression and sadness, the clinical 
evidence does not show that he has been diagnosed with 
chronic depression or a depressive disorder.  Rather, recent 
clinical evidence shows that the veteran has dementia and 
hallucinosis secondary to Parkinson's disease and medication 
for this disorder.  Specifically, after a review of the 
veteran's medical records and examination of the veteran, a 
VA psychiatrist has opined that the veteran's symptoms do not 
warrant a diagnosis of depression.  

The Board notes that the claims folder contains neither 
medical evidence of a current depressive disorder, nor 
medical evidence of a link between a current disability and 
service or the veteran's service-connected residuals of 
prostate cancer or his active military service.  Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Since entitlement to service connection requires clinical 
demonstration of a current disability and since the veteran's 
reported symptoms are not been shown to be demonstrative of a 
currently diagnosed depressive disorder, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for depression, to include as secondary to 
service-connected residuals of prostate cancer, is denied. 


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



